DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/28/2022 has been entered.
 
Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 7/28/2022. The claim amendments are entered. Presently, claims 1-15 remain pending. Claims 1 and 12 have been have been amended.

Response to Arguments
Applicant's arguments filed on 7/28/2022 have been fully considered and are persuasive.

Applicant argues that the cited references allegedly do not teach the newly amended limitations and that of the dependent claims by virtue of their dependency (Applicant’s reply pgs. 12-17). These arguments are persuasive because the cited references do not explicitly teach the amended claim limitations of the independent claim such as the various different sensors, extracting of various types of information, comparing step, and implementing a substantial personality or life evaluation and consequently, the dependent claims by virtue of their dependency. Accordingly, the prior art rejections are withdrawn.  


Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 21: there should be a semicolon instead of a comma at the end of the extracting limitation. Thus, the claim should be amended like so: “the collected data and information[[,]]; creating”.
Line 29: there should be an “and” at the end of the comparing limitation after the semicolon. Thus, the claim should be amended like so: “plural time points; and providing”. 
Line 30: there should be a semicolon instead of a comma at the end of the providing limitation. Thus, the claim should be amended like so: “providing the type information and the evaluation information to the user[[,]]; wherein”. 
Lines 36, 40, 42, 44, and 47: there should be a semicolon at the end of each of these wherein clause limitations instead of a comma. Note that the last wherein clause limitation is not included in this list since it has a period to end the claim. For the other wherein clause limitations, the end of those limitations should be a semicolon instead of a comma. So, for example, on line 36: “and each evaluation item[[,]];” and on line 47: “using the service[[,]]; and”. 
Claim 12 is substantially similar to claim 1 and therefore, must be similarly corrected. Appropriate corrections to claims 1 and 12 are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a role model” on line 33. Applicant is asked to clarify if Applicant intended for this to be a different instance of role model than the other instances of role model that is recited on previous lines of this claim. The claim previously recited “a role model” in the preamble and then later recite instances of “the role model”. Thus, it is not explicitly clear if Applicant is intending for “a role model” on line 33 to be entirely different from the previous instances of role model or if Applicant intended for this to be the same as previous instances of role model but wrote “a role model” instead of “the role model”. For the purposes of examination, it is considered that “a role model” is akin to “the role model” that was previously recited.  
Claim 1 recites the limitation “the corresponding role model” on line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 contains the trademark/trade name “Bluebooth” as part of “Bluetooth sensor”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a wireless sensor and, accordingly, the identification/description is indefinite.
Claims 2-11 are rejected by virtue of their dependency and because they do not provide further clarification on the issues. 

Claim 12 recites the limitation “a role model” on line 36. Applicant is asked to clarify if Applicant intended for this to be a different instance of role model than the other instances of role model that is recited on previous lines of this claim. 
Claim 12 recites the limitation “the corresponding role model” on line 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 contains the trademark/trade name “Bluebooth” as part of “Bluetooth sensor”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a wireless sensor and, accordingly, the identification/description is indefinite.
Claims 13-15 are rejected by virtue of their dependency and because they do not provide further clarification on the issues. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 for all claims
Under the first part of the analysis, claims 1-11 recite a method and claims 12-15 recite an apparatus. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B. 


Claim 1
Step 2A, prong 1: the following limitations recite mental processes:
“A method of providing type information and evaluation information about an evaluation target for a role model, the method comprising (which amounts to mental processes because providing type information and evaluation information are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).): 
specifying the role model and an evaluation item and an evaluation criterion for the evaluation item, wherein both the evaluation target and the role model retain the evaluation item at an evaluation time point (which amounts to a mental processes because specifying the role model and an evaluation item and an evaluation criterion are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
…; 
determining types of data to be collected based on the evaluation item and the evaluation criterion (which amounts to mental processes because determining types of data are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
verifying data and information collected from at least one of a terminal of the evaluation target and a reader device installed at a predetermined place (which amounts to mental processes because verifying data and information are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).), …; 
extracting location information, temporal information, situation information, biometric information, venue and regional information and at least one of text/sound/video/action information from the collected data and information (which amounts to mental processes because extracting various types of information are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).),
creating the type information and the evaluation information based on a predetermined correlation between the evaluation item and the collected data and the evaluation criterion according to at least one of a user-specified personal demographic information, event schedule information, location information, temporal information, venue and regional information, situation information, biometric information and text/sound/video/action information of the evaluation target, the evaluation target being a user of the terminal (which amounts to mental processes because creating the type information and the evaluation information based on a predetermined correlation are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
comparing the evaluation target to the role model in the type information, lifestyle information and the evaluation information at a single time point or plural time points (which amounts to mental processes because comparing the evaluation target to the role model are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).); 
…
wherein the evaluation criterion is differently applied to the user at a same place according to the evaluation item and the current affiliation of the user (which amounts to mental processes because applying the evaluation criterion differently are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).), 
wherein the evaluation information is created based on a correlation between the evaluation item and persons that the user meets (which amounts to mental processes because creating the evaluation information are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).), 
wherein the persons also joined a service, and the evaluation information is created based on location record information and personal identification information of the persons collected using the service (which amounts to mental processes because creating the evaluation information wherein the persons joined a service are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).), and 
wherein the evaluation criterion includes an activity of the user, and the quantitative score of the evaluation item is calculated based on whether a reference period satisfying consistency of the activity of the user has elapsed (which amounts to mental processes because evaluating criterion to include user activity and calculating the quantitative score are processes based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)).).”
Step 2A, prong 2: the following limitations recite additional elements on the following lines:
Lines 6-7: “storing and maintaining the evaluation item and the evaluation criterion applied to the evaluation target for the role model”. 
The storing and maintaining limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data storage (see MPEP 2106.05(g)).

Lines 11-18: “the collected data and information including location data, and temporal data, event schedule information, and sensor data, communication data and demographic data of the evaluation target (the collected data limitation recites, at a high level of generality, mere data gathering, which is also an insignificant extra-solution activity (see MPEP 2106.05(g)).), 
wherein sensors of the terminal include a biometric sensor, a communication sensor, at least one of a microphone sensor and an optical sensor, and at least one of Bluetooth sensor and an acceleration sensor and a gyroscope sensor and a temperature sensor and a barometer sensor and a microphone sensor (the recitation of the different types of sensors used to collect the data denote generic computing tools indicative of a field of use (see MPEP 2106.05(h)).), and 
wherein the communication data is data about communications transmitted to and received from another terminal or a server (the composition of the communication data denotes a field of use (see MPEP 2106.05(h)).)”.

Line 30: “providing the type information and the evaluation information to the user”. 
The providing the type information limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data output to the user (see MPEP 2106.05(g)).

Lines 31-33: “wherein the type information and the evaluation information are information about a personal life or lifestyle to implement a substantial personality or life evaluation on the evaluation target for a role model”. 
The limitation reciting the composition of the type information and the evaluation information denote a field of use (see MPEP 2106.05(h)). 

Lines 34-40: “wherein the evaluation information is provided as a quantitative score of the evaluation item and description of the evaluation item for the user in a text format with presenting a difference or a differential level between the corresponding role model and each evaluation item (the limitation reciting providing the evaluation information in the text format with presenting the difference limitation recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data output to the user (see MPEP 2106.05(g)).),
wherein the personal demographic information includes at least one of gender of the user, age of the user, marital status of the user, information about family members of the user, current affiliation of the user, desired affiliation of the user, current income of the user and desired income of the user (the limitation reciting the composition of the personal demographic information denotes a field of use (see MPEP 2106.05(h)).)”. 
Thus, the limitations taken together do not integrate the judicial exception into a practical application because they relate to insignificant extra-solution activity or amount to generally linking the use of the judicial exception to a particular environment of field of use, which do not provide an integration of the judicial exception into a practical application of such judicial exception. 

Step 2B: the limitations all as recited above do not amount to significantly more than the judicial exception. As stated above, the limitations on lines 6-7, 11-13, 30, and 34-36 relate to various insignificant extra-solution activity, wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” or “presenting offers and gathering statistics” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). Furthermore, specifying the various sensors at lines 13-16 is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). In addition, the limitation reciting the composition of the communication data on lines 17-18, composition of the type information and the evaluation information on lines 31-33, and composition of the personal demographic information on lines 37-40 are generally linking the use of the judicial exception to a particular environment of field of use, which does not amount to significantly more than the judicial exception (See MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).  
As such, the claim limitations do not amount to significantly more than the judicial exception.

Claim 2
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes.
Step 2A, prong 2: the following limitation recites additional elements: “wherein the evaluation item includes at least one of items for evaluating a personal life, items for evaluating a group that the user is affiliated with, and items associated with inferring personal lifestyle.”
The above limitation reciting a composition of the evaluation item denotes a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation reciting the composition of the evaluation item is generally linking the use of the judicial exception to a particular environment of field of use, which does not amount to significantly more than the judicial exception (See MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). As such, the limitation does not amount to significantly more than the judicial exception. 
Claim 3
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes.
Step 2A, prong 2: the following limitation recites additional elements: “wherein the evaluation item includes at least one of diligence, sincerity, teamwork, discipline, service spirit, progressive spirit, responsibility, activity, autonomy, self-directedness, leadership, self-management, reliability, consistency, optimism, probity, psychological stability, challenge spirit, consideration, generosity, flexibility, adaptability, insight, intuition, and horizontal relationship.”
The above limitation reciting a composition of the evaluation item denotes a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation reciting the composition of the evaluation item is generally linking the use of the judicial exception to a particular environment of field of use, which does not amount to significantly more than the judicial exception (See MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). As such, the limitation does not amount to significantly more than the judicial exception. 


Claim 4
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: “wherein the collected data includes at least one of location data that includes a tracking information about a location and a movement of the 4evaluation target, temporal data associated with the location data, regional or venue information estimated based on the location data, sensor data and event schedule information used for recognizing a situation in association with the location data or the temporal data, communication data about communications transmitted to and received from another terminal or a server, and demographic data.” 
The limitation reciting the composition of the collected data denotes a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the limitation reciting the composition of the collected data denotes a field of use, which does not amount to significantly more than the judicial exception (See MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).  
As such, the claim limitations do not amount to significantly more than the judicial exception.
Claim 5
Step 2A, prong 1: the following limitations recite mental processes: “wherein the predetermined correlation includes at least one of: a correlation between the evaluation item and a place to stay of the evaluation target inferred from location data of the evaluation target; a correlation between the evaluation item and a dwell time at the place to stay; a correlation between the evaluation item and places to which the evaluation target moved; a correlation between the evaluation item and a situation of the evaluation target estimated based on sensor data and event schedule information associated with the evaluation target, the place to stay, and the dwell time; and a correlation between the evaluation item and data transmitted to and received from another terminal or a server present around the terminal”. 
The above limitations are mental processes because they describe various correlations between the evaluation item and another data, e.g., a place to stay, a dwell time, etc., which are processes that, under a broadest reasonable interpretation, relate to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). The description regarding the data transmitted and received is merely describing the data being used in performing the observations, evaluations, judgments, or opinions (i.e., correlation as recited in the claim). As such, the claim limitations denote mental processes.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does not recite any additional elements that amount to significantly more than the judicial exception.

Claim 6
Step 2A, prong 1: the following limitations recite mental processes: “wherein the predetermined correlation includes at least one of a correlation between the evaluation item and a keyword detected from communication data about communications transmitted to and received from another terminal or a server and a correlation between the evaluation item and a search log using the terminal and cookie information.”
The above limitations are mental processes because they describe correlation between the evaluation item and various other data, such as the keyword detected from communication data and a search log, which are processes that, under a broadest reasonable interpretation, relate to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). The description regarding the data and information comprising communication data and terminal and cookie information are merely describing types of data being used in performing the observations, evaluations, judgments, or opinions (i.e., correlation as recited in the claim). As such, the claim limitations denote mental processes.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does not recite any additional elements that amount to significantly more than the judicial exception.

Claim 7
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes.
Step 2A, prong 2: the following limitation recites additional elements: 
“wherein the evaluation information includes at least one of scores of diligence, sincerity, teamwork, discipline, service spirit, challenge spirit, progressive spirit, responsibility, activity, autonomy, self-directedness, leadership, self-management, reliability, consistency, optimism, probity, psychological stability, challenge spirit, consideration, generosity, flexibility, adaptability, insight, intuition, and horizontal relationship that are evaluated based on at least one of location information, temporal information, venue and regional information, situation information, text/sound/video/action information, and biometric information extracted from the collected data.” 
The above limitation reciting a composition of the evaluation information denotes a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation reciting the composition of the evaluation information is generally linking the use of the judicial exception to a particular environment of field of use, which does not amount to significantly more than the judicial exception (See MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)). As such, the limitation does not amount to significantly more than the judicial exception. 


Claim 8
Step 2A, prong 1: the following limitations recite mental processes: “wherein the evaluation information includes the scores of the user and a result of comparison between the user and a predetermined role model.”
This is a mental process because the evaluation information including the user scores and the result of a comparison is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim limitation denotes a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 9
Step 2A, prong 1: the following limitations recite mental processes: “wherein the result of comparison includes a proximity level between lifestyle information of the role model and type information of the user or a type information comparison result at plural time points.”
This is a mental process because the limitation describes how the comparison result is computed using the proximity level between lifestyle information and type information at the plural timepoints is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim limitation denotes a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 10
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: “wherein lifestyle information of the role model includes health related information.”
The limitation recites the composition of the lifestyle information, which is indicative of a field of use (see MPEP 2106.05(h)). Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the limitation reciting the composition of the lifestyle information denotes a field of use, which does not amount to significantly more than the judicial exception (See MPEP 2106.05(h), e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).  
Claim 11
Step 2A, prong 1: the following limitations recite mental processes: “placing the evaluation information into information assemblage of a group that includes the evaluation target; and collecting evaluation information of other evaluation targets included in the group, and creating evaluation information about the group.”
This is a mental process because the limitation recites placing the evaluation information into a group and collecting evaluation information, which are processes that, under a broadest reasonable interpretation, relate to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim limitation denotes a mental process.
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.

Claim 12: is substantially similar to independent claim 1 and thus is rejected for similar reasons as claim 1. Claim 12 just adds in “An apparatus for providing type information and evaluation information about an evaluation target for a role model, the apparatus comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to:” to process the method and mental processes, which is an additional element related to mere instructions for applying the judicial exception (see MPEP 2106.05(f)) and does not integrate the judicial exception into a practical application. Wherein the recitation of the apparatus, processor, and memory storing instructions denote a generic computing environment (see MPEP 2106.05(h)). Furthermore, the recitation of generic computing components to perform the mental process still amounts to a mental process that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C). Wherein utilization of these generic computing components denotes an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). As such, the limitations taken together do not amount to significantly more than the judicial exception. 

Claim 13
Step 2A, prong 1: the claim inherits the mental processes from the independent claim. The claim does not recite additional mental processes. 
Step 2A, prong 2: the following limitation recite additional elements: “wherein the processor is further configured to collect and store at least one of location data that includes a tracking information about a location and a movement of the evaluation target, temporal data associated with the location data, regional or venue information estimated based on the location data, sensor data and event schedule information used for recognizing a situation in association with the 9location data or the temporal data, communication data about communications transmitted to and received from another terminal or a server, and demographic data.” 
The limitation describing the use of the processor to collect and store data recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering and storage (see MPEP 2106.05(g)). Furthermore, the specification of the processor denotes a generic computing environment (see MPEP 2106.05(h)). The description of the composition of the location data that includes, e.g., tracking information, temporal data, etc. recites an additional element denoting a field of use (see MPEP 2106.05(h)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the limitation reciting the collecting and storing data recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data gathering and storage (see MPEP 2106.05(g)). Wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). Furthermore, the specification of the processor is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Lastly, the description of the composition of the location data that includes, e.g., tracking information, temporal data, etc. recites an additional element denoting a field of use (see MPEP 2106.05(h)). 
As such, the claim limitations do not amount to significantly more than the judicial exception.

Claim 14: 
Step 2A, prong 1: the following limitations recite mental processes:  
“…create the evaluation information based on at least one of: a correlation between the evaluation item and a place to stay of the evaluation target inferred from location data of the evaluation target; a correlation between the evaluation item and a dwell time at the place to stay, a correlation between the evaluation item and places to which the evaluation target moved; a correlation between the evaluation item and a situation of the evaluation target estimated based on sensor data and event schedule information associated with the evaluation target, the place to stay, and the dwell time; and a correlation between the evaluation item and….”
The above limitations are mental processes because they describe creating the evaluation information based on at least one of various correlations between the evaluation item and another data, e.g., a place to stay, a dwell time, etc., which are processes that, under a broadest reasonable interpretation, relate to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim limitations denote mental processes.
Step 2A, prong 2: the following limitation recite additional elements: “wherein the processor is configured to” and “data transmitted to and received from another terminal or a server present around the terminal”. 
The processor limitation recites additional elements related to mere instructions for applying the judicial exception, i.e., the creation of the evaluation information, on a generic computing device such as the processor (see MPEP 2106.05(f)). Furthermore, the specification of the processor denotes a generic computing environment (see MPEP 2106.05(h)) and do not amount to anything more than the use of the generic computing environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)). 
The limitation describing the transmitted and received data recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data transmitting and storage (see MPEP 2106.05(g)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application.
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the processor limitation recites additional elements related to mere instructions for applying the judicial exception, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). Furthermore, specifying the processor is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
The limitation reciting the data and its transmission and receiving recites, at a high level of generality, the additional element of an insignificant extra-solution activity related to mere data transmission (see MPEP 2106.05(g)). Wherein the courts have found that “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)).
As such, the claim limitations do not amount to significantly more than the judicial exception.




Claim 15: 
Step 2A, prong 1: the following limitations recite mental processes:  
“…create the evaluation information based on at least one of scores of diligence, sincerity, teamwork, discipline, service spirit, challenge spirit, progressive spirit, responsibility, activity, autonomy, self-directedness, leadership, self-management reliability, consistency, optimism, probity, psychological stability, challenge spirit, consideration, generosity, flexibility, adaptability, insight, intuition, and horizontal relationship that are evaluated based on at least one of location information, temporal information, venue and regional information, situation information, text/sound/video/action information, and biometric information extracted from the collected data.”
The above limitations are mental processes because they describe creating the evaluation information based on at least one of scores corresponding to various character or behavioral traits, e.g., diligence, sincerity, etc., which are processes that, under a broadest reasonable interpretation, relate to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim limitation denotes mental processes.
Step 2A, prong 2: the following limitation recite additional elements: “wherein the processor is configured to”.
The processor limitation recites additional elements related to mere instructions for applying the judicial exception, i.e., the creation of the evaluation information, on a generic computing device such as the processor (see MPEP 2106.05(f)). Furthermore, the specification of the processor denotes a generic computing environment (see MPEP 2106.05(h)) and do not amount to anything more than the use of the generic computing environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)). 
Thus, the limitation does not integrate the judicial exception into a practical application.
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the processor limitation recites additional elements related to mere instructions for applying the judicial exception, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). Furthermore, specifying the processor is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)).
As such, the claim limitation does not amount to significantly more than the judicial exception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Suls et. al., “Social Comparison: Why, With Whom, and With What Effect?”.
Krueger Jr. et. al., “Competing Models of Entrepreneurial Intentions”.
Matic et. al., “Multi-Modal Mobile Sensing of Social Interactions”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128